Opinion per Curiam. The questions presented by the record and briefs in this appeal are precisely the same as in the case of Metzger and Baker v. McCann et al. (opinion filed October 10, 1900). The only essential difference between the two cases exists in the fact that the appellant Friedlaender is the owner of the notes secured by trust deed on lot six mentioned in the opinion, and filed his bill to foreclose the lien of said trust deed, while the there appellant, Metzger, is the owner of the notes secured on lots one and two by the trust deed his bill Avas filed to foreclose. Everything that is discussed in the opinion referred to, is equally applicable to this case, and for the reasons stated in that opinion the decree in this case is reversed and the cause remanded to the Superior Court Avith directions to dismiss appellees’petition fora mechanic’s lien and to decree the lien of appellant Friedlaender under said trust deed to be a first and valid lien on said lot six, and to direct a sale of said lot six free from any claim or lien of appellees. The motion to dismiss Baker’s appeal that Avas reserved to the hearing is also denied, his position as to lot six being the same as to lots one and íavo. Beversed and remanded Avith directions.